Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Robert Lifson, M.D., ) Date: June 11, 2008

)
Petitioner, )
)

-V.- ) Docket No. C-08-209

) Decision No. CR1802
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, Robert Lifson, M.D., is a physician who participated in the Medicare program as a
provider of services. The Centers for Medicare & Medicaid Services (CMS) has revoked his
Medicare billing privileges because he allegedly submitted false claims to the Medicare
program. Petitioner appeals. CMS has moved for summary judgment, arguing that no material
facts are in dispute and that it is entitled to judgment as a matter of law. I agree and affirm
CMS’s revocation of Petitioner’s Medicare billing privileges.

CMS is entitled to summary judgment because it has brought forth
evidence that Petitioner submitted false claims to the Medicare program,
in contravention of the Social Security Act, regulations, and the terms of
his provider agreement, and Petitioner has not brought forth evidence
sufficient to establish a genuine factual dispute on that issue.”

“To defeat an adequately supported summary judgment motion, the non-moving party
may not rely on the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact... .” Livingston Care Center, DAB No. 1871 (2003).
The moving party may show the absence of a genuine factual dispute by showing that the
non-moving party has presented no evidence “sufficient to establish the existence of an

“ I make this one finding of fact/conclusion of law.
2

element essential to that party’s case, and on which that party will bear the burden of
proof at trial.” Livingston Care Center v. Dep’t of Health and Human Services, 388 F.3d
68, 173 (6" Cir. 2004). To avoid summary judgment, the non-moving party must then
act affirmatively by tendering evidence of specific facts showing that a dispute exists.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986). See
also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center,
DAB No. 1918 (2004).

n this case, CMS alleges that, from January 2005 through August 2006, Petitioner Lifson
illed the Medicare program for services that he did not provide. In some cases, the
eneficiaries were dead at the time he claimed to have provided the services. He also
illed for office visits that he could not have provided because the beneficiaries were
ospitalized at the time. In other instances, beneficiaries denied receiving the services for
which he billed. CMS Exhibits (Exs.) 5, 6, 7.

Billing Medicare for services not provided justifies termination of a provider agreement.
Social Security Act (Act), section 1866(b)(2); 42 C.F.R. § 424.535(a)(1). When
Petitioner entered into his provider agreement, he acknowledged that “any deliberate

omission, misrepresentation or falsification of any information . . . in any communication
supplying information to Medicare . .. may be punished by [among other penalties]
denial or revocation of Medicare identification number(s)... .” CMS Ex. 4, at 1.

Petitioner explicitly agreed to abide by Medicare laws, regulations and program
instructions, and acknowledged that payment of a Medicare claim is conditioned on
compliance with the law, regulations, and program instructions. CMS Ex. 4, at 1.

For his part, Petitioner Lifson does not deny the allegations of false claims, but asserts
that he was not responsible for erroneous billing done in his name. In his written
declaration he characterizes himself as the too-trusting victim of clinic staff. According
to Petitioner, through an internet employment company, he was hired to “open, supervise,
and manage a general medical clinic.” Petitioner (P.) Ex. 2, at 1. His job was to insure
quality, but physicians assistants generally provided the services to beneficiaries. P. Ex.
2, at 2 (Lifson Decl. 6, 8, 9). For his part, Petitioner was available for telephone
consultations, and made weekly visits to the clinic where he reviewed approximately 10%
of the medical charts. In his view, this is all that was required of him. P. Ex. 2, at 2,3
(Lifson Decl. ff 9, 10, 16). Clinic staff helped Petitioner fill out his Medicare
application. P. Ex. 2, at 2 (Lifson Decl. | 4). He denies ever submitting a superbill to
Medicare, and asserts that he would not even know how to do so. Instead that
responsibility was delegated to untrustworthy individuals who “misused [Petitioner’s]
license.” P. Ex. 2, at 2, 3 (Lifson Decl. JJ 13, 15, 17).

3

For summary judgment purposes, I accept all of Petitioner’s factual allegations.

However, based upon these facts, CMS is entitled to judgment as a matter of law.
Petitioner Lifson admits that he knowingly allowed clinic staff to use his billing number
and he is therefore responsible for the claims submitted in his name. As the Departmental
Appeals Board observed in a related context, an employee’s knowledge of the submission
of a false Medicare claim is imputed to the employer “even absent actual knowledge
because self-imposed ignorance of the subordinate’s actions is not a shield.” Thomas M.
Horras and Christine Richards, DAB No. 2015, at 15 (2006), citing United States v.
Cabrera-Diaz, 106 F. Supp. 2d 234, 239 (D.P.R. 2000).

Because Petitioner has “conceded all of the material facts” and “proffered testimonial
evidence only on facts which, even if proved, clearly would not make any substantive
difference in the result,” CMS is entitled to summary judgment (see Michael J. Rosen,
M.D., DAB No. 2096, at 4 (2007)), and I affirm CMS’s revocation of his Medicare billing
privileges.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

